department of the treasury internal_revenue_service washington d c mar yet uniform issue list tax_exempt_and_government_entities_division legend companya companyb company c account m account n dear this is in response to a request submitted by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ correspondence dated date and date supplemented the request page the following facts and representation have been submitted under penalties of perjury to support the ruling_request because you were worried about continual losses in the stock in november market you took distributions from your individual_retirement_accounts ira x ira y and ira z you transferred pith eeeeites from ira x gates from ira y and geer from ira y a total of dollar_figure to account m and account n with company a you were told at the time of the distribution from the iras by a representative of company a that he the representative was not a tax expert and that you should contact a tax advisor in april calendar_year and were advised that the distributions from the iras would be percent taxable as ordinary_income and not as a capital_gain upon realizing the tax implications of the transaction you contacted company a and asked them to reopen your iras because days had elapsed since the distributions from iras x y and z the company a representative would not authorize you to roll over the funds into one or more iras you went to company c to have them prepare your tax returns for the on january from iras x y and z were transferred to a company b savings account the funds are still in that account the funds in accounts m and n which represented the distributions based on the foregoing you request that the internal_revenue_service waive the 60-day rollover limitation under sec_408 of the code in order to allow you to roll over the ira x ira y and ira z distributions to another ira or iras sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december sec_408 of the code are eligible for the waiver under revproc_2003_16 r b january - determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service wilt consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred provides that in in this case we note that you did not intend to roll over your distribution from iras x y and z into one or more iras at the time that you received them to the contrary the information presented by you indicates that you withdrew the funds from ira x ira y and ira z in order to minimize your investment losses you intended to use losses from other investments to offset the gains from said ira_distributions it was only after you realized that you could not do so and realized the negative tax implications that you decided to roll over your ira_distributions furthermore at the time that you received your ira_distributions you were advised to seek advice from a tax professional you did not do so at that time if you had done s0 it is likely that you would have been informed of the tax ramifications of the distributions from the iras in conclusion we believe that the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code under these circumstances the failure to waive the 60-day requirement would not be against equity or good conscience therefore pursuant to sec_408 of the code the service declines to waive the day rollover requirement with respect to the distributions of the amounts from iras x y and z no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page if you wish to inquire about this ruling please contact t tteesriee id st hey at not a toll free number please address all correspondence to se t ep ra t3 sincerely yours aiha frances v sloan manager employee_plans technical group mean enclosures deleted copy of ruling letter notice of intention to disclose
